        Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 BETH A. SWANK,                                  )
                                                 )
                      Plaintiff,                 )
                                                 )
          vs.                                    )   Civil Action No. 2:19-1484
                                                 )
 ANDREW M. SAUL, Commissioner of                 )
 Social Security,                                )
                                                 )
                      Defendant.                 )
                                                 )

 AMBROSE, Senior District Judge

                                          OPINION
                                            and
                                       ORDER OF COURT

                                            SYNOPSIS

       Pending before the Court are Cross-Motions for Summary Judgment. [ECF Nos. 11 and

13]. Both parties have filed Briefs in Support of their Motions. [ECF Nos. 12 and 14]. After careful

consideration of the submissions of the parties, and based on my Opinion set forth below,

Defendant’s Motion [ECF No. 13] is granted and Plaintiff’s Motion [ECF No. 11] is denied.

                                        I. BACKGROUND

       Plaintiff has brought this action for review of the final decision of the Commissioner of

Social Security (“Commissioner”) denying her application for Supplemental Security Income

(“SSI”) under Title XVI of the Social Security Act (the “Act”). Plaintiff applied for SSI on or about

June 29, 2017. [ECF No. 7-5 (Ex. D1D)]. In her application, she alleged that she was disabled

due to brain deficiency due to severe depression, severe anxiety, chronic migraines, lower back

pain, arthritis in left knee, sleep apnea, high blood pressure, and learning disability, and that she

had been unable to work since February 12, 2015. [Id.; ECF No. 7-6 (Ex. D3E)]. Administrative

                                                 1
          Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 2 of 13




Law Judge (“ALJ”) Joseph R. Doyle held a hearing on January 7, 2019, at which Plaintiff was

represented by counsel. [ECF No. 7-2, at 35-52]. Plaintiff appeared at the hearing and testified

on her own behalf. Id. A vocational expert also was present at the hearing and testified. Id. at 49-

51. In a decision dated January 24, 2019, the ALJ found that jobs existed in significant numbers

in the national economy that Plaintiff could perform and, therefore, that Plaintiff was not disabled

under the Act. [ECF No. 7-2, at 12-28]. On October 16, 2019, the Appeals Council denied

Plaintiff’s request for review. Id. at 1-6. Having exhausted all of her administrative remedies,

Plaintiff filed this action.

        The parties have filed Cross-Motions for Summary Judgment. [ECF Nos. 11 and 13]. The

issues are now ripe for my review.

                                     II.   LEGAL ANALYSIS

        A.     STANDARD OF REVIEW

        The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Regardless of “the meaning of ‘substantial’ in other contexts, the threshold for such

evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (U.S. 2019).

Substantial evidence has been defined as “more than a mere scintilla.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “It means

– and means only – such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Biestek, 139 S. Ct. at 1154. The Commissioner’s findings of fact, if

supported by substantial evidence, are conclusive. 42 U.S.C. § 405(g); Dobrowolsky v. Califano,

606 F.2d 403, 406 (3d Cir. 1979). A district court cannot conduct a de novo review of the

Commissioner’s decision or re-weigh the evidence of record. Palmer v. Apfel, 995 F. Supp. 549,



                                                 2
         Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 3 of 13




552 (E.D. Pa. 1998). Where the ALJ's findings of fact are supported by substantial evidence, a

court is bound by those findings, even if the court would have decided the factual inquiry

differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999). To determine whether a finding is

supported by substantial evidence, however, the district court must review the record as a whole.

See 5 U.S.C. § 706.

       To be eligible for social security benefits, the plaintiff must demonstrate that she cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. § 1382(a)(3)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant. 20 C.F.R. § 416.920. The ALJ must determine:

(1) whether the claimant is currently engaged in substantial gainful activity; (2) if not, whether the

claimant has a severe impairment; (3) if the claimant has a severe impairment, whether it meets

or equals the criteria listed in 20 C.F.R. pt. 404, subpt. P, app. 1; (4) if the impairment does not

satisfy one of the impairment listings, whether the claimant’s impairments prevent her from

performing her past relevant work; and (5) if the claimant is incapable of performing her past

relevant work, whether she can perform any other work which exists in the national economy, in

light of her age, education, work experience and residual functional capacity. 20 C.F.R. § 416.920.

The claimant carries the initial burden of demonstrating by medical evidence that she is unable to

return to her previous employment (steps 1-4). Dobrowolsky, 606 F.2d at 406. Once the claimant

meets this burden, the burden of proof shifts to the Commissioner to show that the claimant can

engage in alternative substantial gainful activity (step 5). Id.



                                                   3
        Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 4 of 13




       A district court, after reviewing the entire record, may affirm, modify, or reverse the

decision with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745

F.2d 210, 221 (3d Cir. 1984).

       B. Whether the ALJ Erred in His RFC Determination

       At step two of the analysis, the ALJ found that Plaintiff had severe impairments, including

degenerative disc disease, migraines, obesity, depressive disorder, anxiety disorder, and mild

intellectual disability. [ECF No. 7-2, at 14-16]. The ALJ found that Plaintiff’s high blood pressure,

obstructive sleep apnea, right hip pain, left knee arthritis, and GERD were non-severe

impairments. Id. At step three of the analysis, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1, including Listings 1.04,

12.04, 12.05, and 12.06. Id. at 16-20. The ALJ further found that Plaintiff had the residual

functional capacity (“RFC”) to perform light work, except she was limited to only occasional

exposure to hazards, defined as work with machinery having moving mechanical parts, use of

commercial vehicles, or exposure to unprotected heights. In addition, Plaintiff was limited to the

performance of simple, routine, and repetitive tasks, as well as work establishing only production

quotas based on end of workday measurements, without fast-paced production quotas; and to

only occasional interaction with the public and co-workers. Id. at 20-27.

       Plaintiff argues that the ALJ’s RFC finding is deficient on several grounds. First, Plaintiff

contends that the ALJ erroneously disregarded her need for closer supervision on the job due to

her low IQ and mild intellectual disability. Second, she asserts that the ALJ failed to consider the

cumulative and combined impact of her obesity, fatigue, and non-severe obstructive sleep apnea

on her ability to work. Third, she avers that the ALJ did not adequately consider the effect of her



                                                 4
         Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 5 of 13




migraine headaches on her ability to stay on job tasks. Fourth, Plaintiff alleges that the ALJ erred

in failing to find her treating physician persuasive. Fifth, she contends that the RFC finding does

not account for her many mental limitations. Sixth, she faults the RFC finding for failing to include

all of the limitations posed in the hypothetical questions to the VE. I address each of these

arguments below.

       Plaintiff first argues that the ALJ erroneously disregarded her need for closer supervision

on the job due to her low IQ after he found her mild intellectual disability to be a severe impairment.

[ECF No. 12, at 12-15]. Specifically, Plaintiff cites Social Security Ruling 85-16, which states that

claimants whose only finding in intellectual testing is an IQ between 60 and 69 ordinarily would

be expected to understand simple oral instructions and to be able to carry out these instructions

under somewhat closer supervision than required of an individual with a higher IQ. See S.S.R.

85-16. Plaintiff received a full-scale IQ score of 65 on the Weschler Adult Intelligence Scale

(WAIS-IV) in 2018 from one-time examiner, Lindsey Groves, Ph.D, who evaluated Plaintiff at the

request of her counsel. [ECF 7-10, Ex. D15F]. Consequently, Plaintiff contends the ALJ wrongfully

failed to include limitations related to responding appropriately to supervision in the RFC

determination or his hypothetical questions to the VE. This argument is unpersuasive.

       Social Security Ruling 85-16 provides, in relevant part:

       [A]n individual, in whom the only finding in intellectual testing is an IQ between 60
       and 69, is ordinarily expected to be able to understand simple oral instructions and
       to be able to carry out these instructions under somewhat closer supervision than
       required of an individual with a higher IQ. Similarly, an individual who has
       an IQ between 70 and 79 should ordinarily be able to carry out these instructions
       under somewhat less close supervision.

S.S.R. 85-16, 1985 WL 56855, at *3 (1985). The Ruling makes clear, however, that the

Commissioner should also consider other evidence, including medical history and the

observations of medical sources, in assessing a claimant's mental RFC. See id. at *4; see also,


                                                  5
          Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 6 of 13




e.g., Gonzales v. Astrue, No. 3:10CV02880, 2012 WL 711521, at *8–9 (N.D. Ohio Mar. 5, 2012)

(noting that Ruling 85-16 does not mandate a conclusion that all claimants with an IQ score

between 60 and 69 receive RFC limitations of oral instruction and close supervision).

        Here, the ALJ did not disregard Plaintiff’s 2018 IQ scores. See ECF No. 7-2, at 20-24.

Rather, he considered those scores, found her mild intellectual disability to be a severe

impairment, and imposed significant limitations in the RFC finding as a result of her mental

impairments, including a limitation to the performance of simple, routine, and repetitive tasks, as

well as work establishing only production quotas based on end of workday measurements, without

fast-paced production quotas; and only occasional interaction with the public and co-workers. Id.

Consistent with Ruling 85-16, however, the ALJ also appropriately considered other record

evidence, including Plaintiff’s daily activities, medical history, and observations of her medical

sources, in reaching his mental RFC finding. See id. (citing Exs. D1A, D1F, D9F, D13F). 1 The

ALJ further found persuasive the report of state agency physician, Ray Milke, Ph.D., who opined,

inter alia, that Plaintiff was capable of performing simple, routine, and repetitive tasks;

understanding, retaining, and following simple instructions; and was not significantly limited in her

ability to sustain an ordinary routine without special supervision. See id. at 23-24 (citing Ex. D1A). 2

The ALJ's consideration of all of this evidence belies any contention that he ruled in contravention

of SSR 85-16. Because the ALJ appropriately considered all of the record evidence, and


1 As the ALJ noted, Plaintiff’s 2018 full-scale IQ score was not the “only finding in intellectual testing” in the
record. Rather, in 1990, Plaintiff received IQ scores of 79 and 97. [ECF No. 7-7 (Ex. D1F)]. Moreover, on
the 2018 WAIS-IV test, Plaintiff also received a verbal comprehension score of 85, a working memory score
of 63, a perceptual reasoning score of 77, and a processing speed score of 76. [ECF No. 7-10 (Ex. D15F)].
2 The ALJ also addressed Dr. Groves’s report, but found her opinions unpersuasive because, inter alia, the
opinions were inconsistent with Plaintiff’s medical and education records and Dr. Groves failed to address
those inconsistencies; Dr. Groves’s relationship with Plaintiff was based on a single examination arranged
at the request of her counsel; and some of Dr. Groves’s opinions were opinions on matters reserved to the
Commissioner. [ECF No. 7-2, at 25 (citing Ex. D15F).

                                                        6
         Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 7 of 13




substantial evidence supports his mental RFC finding, I find no error on this issue. 3

        Next, Plaintiff argues that the ALJ erred in his RFC determination by not considering the

cumulative and combined impact of Plaintiff’s severe obesity, her fatigue and her non-severe

obstructive sleep apnea on her working ability at step five of the sequential evaluation process in

derogation of Social Security Ruling 02-1p and the Commissioner’s regulations at 20 C.F.R. §

416.923. [ECF No. 12, at 15-17]. Specifically, Plaintiff states that although the ALJ found Plaintiff’s

obesity to be a severe impairment and her sleep apnea to be a non-severe impairment at step

two of the analysis, he failed to address these impairments, including their combined effect, at

step five. See id.

        This argument is without merit because the ALJ clearly evaluated the combined effects of

Plaintiff's impairments, including her obesity, sleep apnea, and related fatigue, in determining her

RFC. [ECF No. 7-2]. For example, at step two, the ALJ acknowledged that “[n]on-severe

impairments can, . . . when considered in conjunction with one another and the claimant’s severe

impairments, affect her residual functional capacity.” [ECF No. 7-2, at 16]. He continued by stating

that “[i]n recognition of this fact, and in accordance with Social Security regulations, any such

effect that the claimant’s non-severe impairments would have had on her ability to function has

been considered when formulating her residual functional capacity.” Id. Earlier in his step two

analysis, the ALJ discussed Plaintiff’s sleep apnea diagnosis and related fatigue and stated that



3  Plaintiff further asserts that the ALJ’s hypothetical questions to the vocational expert were deficient
because they did not include limitations on responding appropriately to supervision. [ECF No. 12, at 15]. It
is well-settled that the law only requires the ALJ to accept a VE’s responses to hypothetical questions that
accurately reflect a claimant’s limitations supported by the record. Chrupcala v. Heckler, 829 F.2d 1269,
1276 (3d Cir. 1987); Podedworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984). As set forth above, Plaintiff’s
argument that the ALJ erroneously failed to include a supervision limitation in the RFC finding is without
merit. Because the ALJ properly considered Plaintiff’s limitations supported by the record, and the
hypothetical questions on which the ALJ relied accurately reflected those limitations, I find no error on this
issue.

                                                      7
         Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 8 of 13




“he considered the claimant’s complaints of fatigue in connection with her severe impairments

and in determining her residual functional capacity, as discussed below.” Id. Similarly, in his RFC

analysis, the ALJ stated, inter alia, “[g]iven the claimant’s claims of low back pain with tenderness

and pain with range of motion and intact strength, as well as her complaints of headaches and

fatigue with excessive weight, the undersigned determined that the claimant is limited to only

occasional lifting of twenty pounds, and only occasional exposure to hazards defined as work with

machinery having moving mechanical parts, use of commercial vehicles, or exposure to

unprotected heights.” Id. at 23 (emphasis added). Further, the ALJ found state agency medical

consultant, Margel Guie, M.D.’s opinion as to Plaintiff’s physical limitations unpersuasive

because, among other things, Plaintiff’s headaches, back tenderness, excessive weight, and

claims of fatigue, supported additional limitations beyond Dr. Guie’s assessment that Plaintiff

could perform medium work. Id. (emphasis added); see also id. at 20 (“In making this finding, the

undersigned has considered all symptoms and the extent to which these symptoms can

reasonably be accepted as consistent with the objective medical evidence and other evidence.”).

        Nothing in Social Security Ruling 02-1p, to which Plaintiff cites, requires remand on this

issue. This Ruling, titled “Evaluation of Obesity,” provides guidance concerning the evaluation

of obesity in SSI and DIB claims. S.S.R. 02-1p, 2000 WL 628049. 4 Although the Ruling indicates

that the ALJ should evaluate a claimant's obesity at all applicable steps of the sequential

evaluation process, it emphasizes that a diagnosis of obesity does not require a finding of

decreased function or disability. Rather, the ALJ must evaluate each case based on the



4 S.S.R. 02-1p was rescinded and replaced by S.S.R. 19-2p, effective May 20, 2019. Federal courts must

review final decisions of the Commissioner using the ruling in effect at the time of that decision. See S.S.R.
19-2p, n.14. Here, the ALJ issued his decision on January 24, 2019, and appropriately applied S.S.R. 02-
1p therein. [ECF No. 7-2, at 20, 28]. Both parties apply S.S.R. 02-1p in their briefing, and I do the same
here.

                                                      8
         Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 9 of 13




information in that particular case record. See id. As set forth above, the ALJ in this case properly

considered Plaintiff's obesity at all applicable steps of the evaluation process, both singly and in

combination with her other impairments, including her sleep apnea and related fatigue. Based on

the information in the case record, the ALJ also incorporated into his RFC finding many of the

limitations that SSR 02-1p recognizes that obesity can cause, including, inter alia, limitations on

lifting, carrying, toleration of hazards, and social functioning. [ECF No. 7-2, at 20]. For all of these

reasons, I find no error in this regard.

       Third, Plaintiff argues that the ALJ erred in his RFC determination by failing to properly

consider her “severe chronic daily uncontrolled migraine headaches” on her ability to stay on job

tasks. [ECF No. 12, at 3, 17-20]. Although Plaintiff acknowledges that the ALJ found her

headaches to be a severe impairment and determined that Plaintiff has functional limitations due

to her migraines, she contends he nevertheless erred by not “analyzing or provideing [sic] any

weight or persuasiveness” to the findings of Plaintiff’s treating physician, Efren B. Leonida, Jr.,

M.D., with respect to her headaches. Id. This argument is without merit.

       Under the applicable regulations, the ALJ is not required to give any “specific evidentiary

weight, including controlling weight, to any medical opinion.” 20 C.F.R. § 416.920c(a). Instead,

the ALJ is required to evaluate the persuasiveness of medical opinions and prior administrative

medical findings, including functionality opinions from treating physicians, id. § 416.913(a)(3),

based on several factors, id. § 416.920c(c)(1)-(c)(5), with a focus on consistency and

supportability, id. § 416.920c(a). Consistency and supportability are the only factors ALJs must

address in their written opinions. Id. § 416.920c(b).

       In this case, however, the records Plaintiff cites from Dr. Leonida are treatment records,

not medical opinions as defined in the applicable regulations. See ECF No. 12, at 18-20 (citing



                                                   9
        Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 10 of 13




records contained in Ex. D14F); see also 20 C.F.R. § 416.913(a)(2) (defining medical opinion as

“a statement from a medical source about what you can still do despite your impairment(s) and

whether you have one or more impairment-related limitations or restrictions in” the ability to

perform work-related functions). Because Dr. Leonida’s records do not fall within the scope of 20

C.F.R. § 416.920c, the ALJ was not required to evaluate their persuasiveness under that

subsection.

        Moreover, the ALJ did not ignore Dr. Leonida’s treatment records in evaluating Plaintiff’s

impairments, including her headaches. To the contrary, the ALJ cited Dr. Leonida’s records

repeatedly throughout his analysis. See, e.g., ECF No. 7-2, at 22 (“The claimant also reported

some ongoing issues with migraine headaches at that time . . . . (citing Exs. D14F, D16F)); id. at

22 (“[T]he claimant’s primary care provider noted that her headaches had improved and were less

frequent with receipt of propranolol . . . .” (citing Exs. D14F, D16F)). For this reason as well, the

ALJ did not err in his analysis in this regard.

    Fourth, Plaintiff argues that the ALJ erred in his RFC determination by not including Plaintiff’s

“many moderate mental functional symptom limitations as required by S.S.R. 16-3P and S.S.R.

96-8P.” [ECF No. 12, at 3, 20-22]. Specifically, Plaintiff claims that the ALJ found that Plaintiff had

moderate limitations with respect to her capacity for understanding, remembering, or applying

information, interacting with others, and concentrating, persisting or maintaining pace, but that he

failed to incorporate these limitations into the RFC or his hypothetical question to the VE. See id.

(averring that “the difficulty of a task does not always equate with the difficulty of staying on task”).

        This argument is unpersuasive because the ALJ here did address the limitations at issue

by specifically limiting Plaintiff in each field for which he found such limitations. For example, to

accommodate Plaintiff’s limitations with respect to understanding, remembering, or applying



                                                   10
        Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 11 of 13




information, the RFC limited Plaintiff to simple, routine, and repetitive tasks; with respect to

concentrating, persisting, or maintaining pace, the RFC additionally limited Plaintiff to work

establishing only production quotas based on end of workday measurements without fast-paced

production quotas; and with respect to interacting with others, the RFC limited Plaintiff to only

occasional interaction with the public and coworkers. [ECF No. 7-2, at 20]. Moreover, all of these

limitations were included in the hypothetical question to the VE accepted by the ALJ. [ECF No. 7-

2, at 49-51]. Because the ALJ appropriately addressed Plaintiff’s mental limitations in his RFC

analysis, and substantial evidence supports his findings that no greater restrictions were

warranted, remand on this issue is denied. See ECF No. 7-2, at 20-25 (citing Exs. D1A, D9F,

D13F, D14F, D16F).

        Plaintiff’s remaining arguments fault the ALJ for failing to account for the VE’s testimony

that there would be no jobs available that a hypothetical individual who was off task more than 15

percent of the workday or would consistently miss work more than two days per month could

perform. [ECF No. 12, at 21-22]. I disagree. Again, the law only requires the ALJ to include

limitations supported by the record in his hypothetical question to the vocational expert.

Chrupcala, 829 F.2d at 1276; Podedworny, 745 F.2d at 218. Here, the substantial evidence cited

above shows that the hypothetical question the ALJ adopted accurately reflected Plaintiff's

impairments. See ECF Nos. 7-2, at 49-51. Because the ALJ properly considered Plaintiff's

limitations supported by the record, and the hypothetical question on which the ALJ relied

accurately reflected those limitations, I find no error on this issue. 5




5  To the extent Plaintiff’s brief highlights evidence she contends supports her alleged limitations, the
question is not whether substantial evidence supports Plaintiff’s claims, or whether there is evidence that
is inconsistent with the ALJ’s findings. Rather, the issue is whether substantial evidence supports the ALJ’s
findings. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir. 1989). Thus, any arguments in this regard are misplaced.

                                                     11
       Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 12 of 13




       Because the ALJ properly analyzed Plaintiff’s claim, and his findings are supported by

substantial evidence, the decision below is affirmed. 42 U.S.C. § 405(g) (sentence four).

                                     III.   CONCLUSION

       For all of the foregoing reasons, Defendant’s Motion for Summary Judgment is granted

and Plaintiff’s Motion for Summary Judgment is denied. An appropriate Order follows.




                                               12
        Case 2:19-cv-01484-DWA Document 15 Filed 03/25/21 Page 13 of 13




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 BETH A. SWANK,                                  )
                                                 )
                      Plaintiff,                 )
                                                 )
            vs.                                  )   Civil Action No. 2:19-1484
                                                 )
 ANDREW M. SAUL, Commissioner of                 )
 Social Security,                                )
                                                 )
                      Defendant.                 )
                                                 )

 AMBROSE, Senior District Judge




                                       ORDER OF COURT

       AND NOW, this 25th day of March, 2021, after careful consideration of the submissions of

the parties and for the reasons set forth in the Opinion accompanying this Order, it is ordered that

Defendant’s Motion for Summary Judgment [ECF No. 13] is GRANTED, and Plaintiff’s Motion for

Summary Judgment [ECF No. 11] is DENIED. The decision of the Commissioner is hereby

affirmed.



                                                     BY THE COURT:


                                                     /s/ Donetta W. Ambrose
                                                     Donetta W. Ambrose
                                                     U.S. Senior District Judge
